         Case 3:15-cv-00675-JBA Document 1372 Filed 12/09/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE )
COMMISSION,                                        )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )            Civil Action No.
                                                   )            3:15-cv-675-JBA
                                                   )
IFTIKAR AHMED                                      )
                                                   )
              Defendant, and                       )
and                                                )
                                                   )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED               )
DOMAINS, LLC; SHALINI AHMED; SHALINI               )
AHMED 2014 GRANTOR RETAINED                        )
ANNUNITY TRUST; DIYA HOLDINGS LLC;                 )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor child, )
by and through his next friends IFTIKAR and        )
SHALINI AHMED, his parents; I.I. 2, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents; I.I. 3, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents                         )
                                                   )
              Relief Defendants.                   )
                                                   )                    December 9, 2019

               RECEIVER’S RESPONSE TO DEFENDANT’S EMERGENCY
                     MOTION FOR FEES TO RETAIN COUNSEL

        Jed Horwitt, Esq., in his capacity as Court-appointed receiver of the Receivership Estate 1

(the “Receiver”), through his undersigned counsel, respectfully responds (the “Response”) to the

Defendant’s Emergency Motion for Fees to Retain Counsel [Doc. No. 1332] (the “Motion”), filed

on November 17, 2019. In support thereof, the Receiver respectfully represents as follows.




1
  Unless expressly defined otherwise, the Receiver incorporates by reference the definitions of terms set
forth in the Report of Receiver [Doc. No. 1135] (the “Report”).

                                                   1
        Case 3:15-cv-00675-JBA Document 1372 Filed 12/09/19 Page 2 of 5



       I.      The Motion Mischaracterizes the Receiver’s Conclusion as to Residual Assets

       Even though the Receiver has already, in numerous filings with this Court, corrected

various parties’ mischaracterization of this very point, the Receiver feels compelled, once again,

to correct the mischaracterization of the Report concerning the existence of Receivership Assets

that are not needed to secure the Required Amount (“Residual Assets”). As the Report makes clear,

the ultimate extent of Residual Assets, if any, presently remains unknown in large part because the

exact dollar amount of the Judgment — which continues to accrue various interest, gains, and other

items — cannot be fixed until assets securing it have been actually liquidated and deposited into

the CRIS account, and because the amount to be realized from such assets will also not be

determined until they are actually liquidated. Accordingly, until the liquidation process is complete

and the Required Amount is fully secured by deposits into the CRIS account, there are no

Receivership Assets that, in the Receiver’s view, are truly excess. The Motion’s characterization

of the Receiver’s conclusion – that there are “tens of millions of dollars of assets” that are not

needed to secure the Judgment – is inaccurate.

       II.     The Receiver Opposes the Requested Release of Funds

       The Motion seeks the release of funds from the Receivership Estate to retain counsel to

represent the Defendant’s interests in United States of America v. Iftikar Ahmed, 1:15-cr-10131-

NMG (D. Mass.) (the “MA Case”). However, the Motion does not articulate how much money the

Defendant believes is necessary to retain such counsel. As a result, the Receiver is unable to

determine whether such a release would prejudice the Receivership Estate and/or impair the

Receiver’s ability to execute his obligations under the Appointment Order.

       The Receiver notes that the aggregate value of the distributions requested by the Defendant

and Relief Defendants for attorneys’ fees causes the Receiver some concern given the Receivership

Estate’s continued exposure to market risk. Despite the absence of Residual Assets at this time,


                                                 2
        Case 3:15-cv-00675-JBA Document 1372 Filed 12/09/19 Page 3 of 5



and given the present cumulative value of the Receivership Assets, the Receiver took no position

with respect to the Relief Defendants’ motion seeking a release of $350,000 to Murtha Cullina

LLP. (See Relief Defendants’ Emergency Motion to Modify Asset Freeze Order to Release Funds

to Pay Murtha Cullina’s Fees and Disbursements Since Appointment of Receiver, or in the

Alternative, to Withdraw the Appearance of Counsel [Doc. No. 1171] (the “MC Motion”);

Statement of Receiver’s Position Concerning the MC Motion [Doc. No. 1195].) The Receiver also

took no position with respect to the Relief Defendants’ Emergency Motion for a Ruling on Relief

Defendants’ Appellate Fees, in Light of the Court’s Recent Ruling on Defendant’s Rule 59(e)

Motion [Doc. No. 1273] (the “JB Motion”), seeking the release of $350,000 to fund their appellate

counsel’s fees. (See Statement of Receiver’s Position Concerning the JB Motion [Doc. No.

1282].) 2 Finally, the Receiver took no position as to the Defendant’s Emergency Motion for a

Ruling on Defendant’s Appellate Fees, in Light of the Court’s Recent Ruling On Defendant’s Rule

59(E) Motion [Doc. No. 1288] (the “Defendant Appellate Motion”), seeking a release of up to

$500,000 to retain appellate counsel for the Defendant. (See Statement of Receiver’s Position

Concerning the Defendant Appellate Motion [Doc. No. 1294].)

       Thus, setting aside the request of Harris St. Laurent LLP for approximately $1.8 million in

attorneys’ fees and expenses as well as Murtha Cullina LLP’s request for pre-Receivership

attorneys’ fees and expenses, there remains approximately $1.2 million in requested attorneys’

fees and expenses for the Defendant and Relief Defendant’s various counsel, $350,000 of which

this Court has granted. At this time, the Receiver is generally opposed to any further release of

funds from the Receivership Estate to pay for the Defendant and Relief Defendants’ counsel as

such payments may compromise the Receiver’s ability to perform his duties under the



2
 On September 16, 2019, this Court entered its Ruling Granting Relief Defendants’ Emergency Motion for
Appellate Attorney Fees [Doc. No. 1287].

                                                  3
        Case 3:15-cv-00675-JBA Document 1372 Filed 12/09/19 Page 4 of 5



Appointment Order and fully secure the Judgment.

       Upon request, the Receiver or his counsel will attend any hearings scheduled by the Court

on this matter and provide any relevant information and assistance that the Court may request in

addressing this Motion.



                                                   Respectfully submitted,
                                                   JED HORWITT, ESQ., RECEIVER


                                                    /s/ Christopher H. Blau
                                                   Stephen M. Kindseth (ct14640)
                                                   Christopher H. Blau (ct30120)
                                                   Zeisler & Zeisler, P.C.
                                                   10 Middle Street, 15th Floor
                                                   Bridgeport, CT 06604
                                                   Telephone: 203-368-4234 X 236
                                                   Facsimile: 203-549-0903
                                                   Email: cblau@zeislaw.com;
                                                   skindseth@zeislaw.com
                                                   Counsel to the Receiver




                                               4
        Case 3:15-cv-00675-JBA Document 1372 Filed 12/09/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 9, 2019, a copy of the foregoing Response was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF System. Furthermore, a copy of the foregoing

was sent via email to the Defendant, Iftikar A. Ahmed, at iftyahmed@icloud.com.



                                                       /s/ Christopher H. Blau
                                                      Christopher H. Blau (ct30120)




                                                 5
